Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10 are currently pending in the application filed for examination April 29, 2019.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102016000111398, filed on 11/04/2016. Acknowledgement is additionally made of the present application’s status as a 371 of PCT PCT/IB2017/056401 filed October 16, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his inventio

The terms “preferably rectangular, more preferably essentially square in shape” in claims 3 and 4 are relative terms which renders the claim indefinite. The term “preferably rectangular, more preferably essentially square in shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The language as presented with the possibility of essentially a rectangle and a square does not clearly define the shape of the graphic code, and 
Claim 10 recites the limitation "the " in line 2. Claims 3 and 4 mention the use of a first and second graphic codes. It is not clear whether the language “the graphic code” in claim 10 refers to the first or the second graphic code. Applicant is kindly requested to designate the graphic code with either the first graphic code or the second graphic code. For the purposes of compact prosecution, the examiner will be interpreting the claims under MPEP 2111, giving the broadest reasonable interpretation to the graphic code. Since claim 6 discloses that the first and second graphic codes belong to a single graphic code if the given distance is less than a given threshold, the examiner will interpret “the graphic code” as either the first or second graphic codes. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hefetz (US Publication 20160232685).
Regarding claim 1, Hefetz discloses a method to access a multimedia content (1400) ([0003]
organizers arrange to take photographs of the event participants and then offer participants access to the photos they appear in. The event photos can be offered to participants either for free or for a fee), comprising the steps of: creating (2610) a graphic code (1100, 3100, 4100) (Fig 1a and 1b and [0064] The way to recognize participants in a digital photo is by assigning each participant a unique event identification (ID) and having the participant wear or have in his proximity a machine readable tag that is associated with the participant ID), creating (2620) an account associated with the graphic code (1100, 3100, 4100) ([0080] Alternatively, the system can comprises a database for storing values for each matrix 110 and a participant identification (ID) associated with each value. For example, matrix 110 (barcode 100) value 153 can be associated with (linked to) participant ID 2,518. [0081] The participant ID itself can point out to further participant details such as name, telephone, email address, social network accounts etc.), recognizing (2640) the graphic code (1100, 3100, 4100) in the multimedia content (1400) ([0169] In step 240 each a video frame (digital image) is analyzed by the image processing module and matrix analysis module, as described above, in order to identify participant barcodes 100, and the barcode 100 position in the image. This information is then stored in the memory and/or storage of the invention (step 250). This information details what photos have been found to contain barcodes), allowing (2650, 2660) a user (1000) enabled to access said account, to access the multimedia content (1400} comprising the graphic code (1100, 3100, 4100) ([0003] offer participants access to the photos they appear in) and ([0169] And then the performance photo generator generates photos with performance data (information in graphic form is added to the photo pixels) in steps 280, 281, 282. Examples for such graphic information can be the time of the photo, an arrow pointing to the runner in the photo etc.). 
	Regarding claim 2, Hefetz discloses that the multimedia content (1400) is an image or a video ([0003] The event organizers arrange to take photographs of the event participants and then offer participants access to the photos they appear in).
	Regards to claim 3, Hefetz discloses that the graphic code (1100, 3100, 4100) comprises a first graphic code (4130), preferably rectangular, more preferably essentially square in shape (figure 1a and 1b and associated discussions especially), representing a numerical value according to a given convention (figure 12 and 13).
Regarding claim 4, Hefetz discloses that the graphic code (1100, 3100, 4100) comprises a second
graphic code ([0075] Furthermore—each participant can have more than one instance of his/her unique barcode 100 (e.g.—on helmet sticker and bike plate)) (4130), preferably rectangular, more preferably essentially square in shape representing a numerical value according to a given convention. 

    PNG
    media_image1.png
    829
    982
    media_image1.png
    Greyscale

	Regarding claim 5, Hefetz discloses that the first graphic code (4130) and/or the second graphic code (4140) are ArUco codes (3110) (figure 1a and 1b).
	Regarding claim 9, Hefetz discloses that the orientation of the first graphic code (4130) and/or of the second graphic code (4140) is determined by the position of the first graphic code (4130) with respect to the second graphic code (4140) (Figure 16: it is noted that the two graphic codes are a set distance away from each other, in between the numerical ID which the codes represent).
Regarding claim 10, Hefetz discloses the recognizing step (2640) of the graphic code (1100, 3100, 4100) comprises a step of decoding the graphic code (1100, 3100, 4100}, wherein the decoding step may be preceded by a step of: applying a black and white filter ([0097]The barcode 100 comprises a matrix 110 with black and white cells,), and/or applying an adaptable level filter, and/or recognizing contours, and/or recognizing polygons ([0151] The area is divided based on the 4 corners of the barcode 100 and the translation function, to create a set of inner polygons which need to be examined), wherein the decoding step may be followed by a step of: correcting mistakes ([0153] Code correction allows us some accurate identification on the virtual data level (what we encoded). And also compensates for some real world problem where loss of information is frequent (like some Concealment of some inner pixels)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz (US Publication 20160232685), and further in view of Takayama (US Pub 20070187508). 
Regarding claim 6, Hefetz discloses that the first graphic code (4130) and the second graphic
code (4140) are spaced from each other by a given distance (4150) (figure 16: two graphic codes and distance between them is given between the participants ID number). Hefetz fails to disclose if the distance (4150) is lower than a given threshold, in the recognizing step (2640) the first graphic code (4130) and the second graphic code (4140) are considered to belong to a single graphic code (1100, 4100).
In the same field of endeavor of recognition of a graphic code, Takayama discloses if the distance (4150) is lower than a given threshold, in the recognizing step (2640) the first graphic code (4130) and the second graphic code (4140) are considered to belong to a single graphic code (1100, 4100) ([0064] The created QR-code image 82 is, as shown in FIG. 6A, of a square shape and composed of a data area 87 formed of a cell 86, position detection patterns 88 (referred to as position marks in claim) provided at the three corners, and a margin area 89 surrounding the data area 87. Furthermore, examples of parameters for setting the print size of the QR-code image 82 include the amount of input data, the size of a cell (cell size), the error correction rate 81, or the like. Moreover, a QR-code can be divided into plural units or combined with each other as the characteristic thereof. In other words, the tape printer 1 makes it possible not only to create a single QR-code image 82a based on the input data 80 but also to create a plurality of divided QR-code images 82b by dividing the input data 80 into plural units).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Hefetz with the teachings of Takayama, to be able to use alternative QR code positions which allows the user to set a distance between the plurality of QR codes, improving readability for the user, regardless of the user’s position, as taught by Takayama. 
	Regarding claim 7, Takayama discloses a method of obtaining a given threshold the dimension (4160) of a given side of the first graphic code (4130) or of the second graphic code ([0073] The interval setting menu 177 has four alternatives "NARROW," "NORMAL," "WIDE," and "AUTOMATIC" as a margin width between the QR-code images 82, each representing "a" (four cells), "a.times.5" (20 cells), "a.times.10" (40 cells), and "any width inputted by the user" (see FIGS. 7A to 7D). Those alternatives allow the user to set the interval between the plurality of QR-code images 82, thereby making it possible to set the interval in consideration of readability or the like. Note that the interval L2 between the QR-code image positioned at both ends of the print tape T and the end portion of the print tape T is automatically set to be constant based on the structure of the apparatus). Although not explicitly stated as multiplying, the factoring of the cell representation scaling portion teaches the functionality of the method of the present invention and produces identical results and therefore, the limitations of the method meet the limitations as claimed.
	Regarding claim 8, Takayama further teaches discloses the distance (4150) is calculated based on the distance between a pivot point (4131) of the first graphic code (4130) and a pivot point (4141) of the second graphic code (4140) (figures 7A-7D).
Conclusion
Prior art made of record but not relied upon: US Publication (20110233282).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 4142                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666